STATEMENT OF ADDITIONAL INFORMATION December 29, 2011 (as restated January 3, 2012) Monteagle Fixed Income Fund Class A Shares: MTXAX Class C Shares: MFICX Class I Shares: MFHRX Monteagle Quality Growth Fund Class A Shares: MFGAX Class C Shares: MFGCX Class I Shares: MFGIX Monteagle Informed Investor Growth Fund Class A Shares: MGGAX Class C Shares: MIICX Class I Shares: MIIFX Monteagle Select Value Fund Class A Shares: MVFAX Class C Shares: MVECX Class I Shares: MVEIX Monteagle Value Fund Class A Shares: MVRAX Class C Shares: MVRCX Class I Shares: MVRGX FUND INFORMATION MONTEAGLE FUNDS Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor
